


110 HRES 1518 IH: Honoring the Wings Over Houston Airshow for

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1518
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Lampson (for
			 himself, Mr. Ortiz,
			 Mr. Reyes,
			 Mr. Gene Green of Texas,
			 Mr. Al Green of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Poe, Mr. McCaul of Texas, Mr. Brady of Texas, Mr. Edwards of Texas,
			 Mr. Culberson,
			 Mr. Cardoza,
			 Mr. Boyd of Florida,
			 Mr. Ellsworth,
			 Mr. Hall of Texas,
			 Mr. Shuler,
			 Mr. Paul, Mr. Sam Johnson of Texas,
			 Mr. Rodriguez,
			 Mr. Cuellar, and
			 Mr. Doggett) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the Wings Over Houston Airshow for
		  advancing the appreciation and understanding of the United States Armed Forces,
		  the City of Houston, Texas, and Ellington Field.
	
	
		Whereas for 24 years the all-volunteer Gulf Coast Wing and
			 West Houston Squadron of the Commemorative Air Force has performed in the Wings
			 Over Houston Airshow at Ellington Field in Houston, Texas;
		Whereas in 2008, the United States Air Force Thunderbirds
			 are scheduled to perform in the featured act and have represented more than
			 500,000 Airmen, National Guardsmen, and Reservists worldwide in 55 years of
			 service;
		Whereas the Wings Over Houston Airshow has been rated as
			 one of the top events of its kind in the Nation;
		Whereas tens of thousands of people from southeast Texas
			 and all over the United States attend the event each year and experience the
			 unique opportunity to see the United States Air Force, Navy, Marines, and Coast
			 Guard perform and to meet service members of the past and present;
		Whereas the Wings Over Houston Airshow has helped to
			 increase awareness and appreciation for the United States Armed Forces and its
			 active duty members and veterans;
		Whereas the Wings Over Houston Airshow serves to promote
			 an understanding and appreciation of military history through the reenactment
			 of battles and the acquisition, restoration, and display of vintage
			 aircraft;
		Whereas throughout its history, Wings Over Houston Airshow
			 has benefitted local and national charities, including the Wings Over Houston
			 Airshow Scholarship Program, the Aviation Career Education (ACE) Summer Academy
			 for high school juniors and seniors interested in aviation, the Exchange Club
			 of Sugar Land, and the Commemorative Air Force aircraft restoration and flying
			 historical programs;
		Whereas the Wings Over Houston Airshow and its partners,
			 including the Lone Star Flight Museum, the Houston Airport System, the Clear
			 Lake Area Chamber of Commerce, the Bay Area Houston Convention and Visitors
			 Bureau, the Greater Houston Convention and Visitors Bureau, Destination League
			 City, and the cities of Houston, Kemah, Nassau Bay, Seabrook, and Webster, have
			 contributed to the economy and growth of southeast Texas; and
		Whereas the Wings Over Houston Scholarship Program
			 continues to promote the importance of math and science education by helping
			 southeast Texas students pursue college educations in the critical fields of
			 aviation and aerospace: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the Wings Over Houston Airshow for advancing the appreciation and understanding
			 of the United States Armed Forces, the City of Houston, Texas, and Ellington
			 Field.
		
